DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 29, 2022 has been entered.
The declaration under 37 CFR 1.132 filed June 29, 2022 is insufficient to overcome the rejection of the claims as set forth in the last Office action and is addressed below.

Status of the Claims
Claims 1, 4, 10, 13, 14, 17 and 21 have been amended. Claims 1, 2 and 4-21 are pending. Claims remain 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended so that the composition consisting of heparin or derivative thereof and hyaluronan or derivative and optionally another molecule selected from the group consisting of [various other compounds]. This amendment leaves the claim limited to a mixture of dry compounds, but the claim also comprises limitations regarding viscosity and volume, indicating a liquid composition. 
These apparently conflicting limitations set forth above render the claims vague and indefinite, so that one of ordinary skill would not be apprised of the metes and bounds of the claims.  

Claim Rejections - 35 USC § 103
Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0208757) and Kisiel et al (Plos One, 2013) in view of Sigma-Aldrich (Product information for heparin sodium salt from porcine intestinal mucosa, 2015) and Zhang et al (Soft Matter, 2015).
Claim 1 has been amended, so that it appears to be limited to dry matter, as discussed above. However, in the interest of compact prosecution, the claims are construed as being in the form of a liquid composition for the purposes of examination with respect to the art. 
Huang teaches a composition comprising 0.02 to 50 mg/mL or 2 to 20 mg/mL of hyaluronan (HA) for the stimulation of local angiogenesis for a wound cause by ischemia. The molecular weight of the HA must be greater than 12 kDa, such as a range of 700 kDa to 1500 kDa. See paragraph [0005] and Examples 1 and 2. The composition may include other bioactive agents, including growth factors, such as bone morphogenetic proteins (BMPs) and VEGF. See paragraph [0013]. 
The reference is silent regarding viscosity of the product and the addition of heparin.
Kisiel discloses a product comprising an HA derivative in admixture with heparin and the protein and angiogenic compound, BMP-2. See Material and Methods, section 1, at page 9. The addition of heparin allows for controlled delivery of the BMP-2 to the treatment site. See Introduction. The product is prepared for the purpose of improving bone formation, a process that comprises angiogenesis. See Section 4.4.  
Kiesel further teaches that the heparin product used in the disclosed composition is a porcine-derived product obtained from Sigma-Aldrich, and the concentration is 125 µg/ml. Sigma-Aldrich discloses a commercially available heparin product comprising at least 180 U/mg. 
The rheological properties of HA are well known in the art. Zhang demonstrates the viscosity of HA having MW of 1600 kDa at a concentration of 3.4 mg/ml. See Figure 1.   
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Huang by the addition of heparin with a reasonable expectation of success. Huang had expressly suggested the addition of other bioactive agents, such as growth factors, including BMPs. Using a commercially available heparin, such as the one available from Sigma-Aldrich, at the concentration taught by Kisiel, the artisan would arrive at a product with 22.5 U/ml or 2.25 U/100 µl, a suitable heparin concentration for the controlled delivery of a growth factor. As with the instant product, the Huang product is one having utility for the treatment of ischemia. Therefore, it would be within the scope of the artisan to optimize the HA concentration, molecular weight and viscosity based on the teaching of this reference.  
With respect to claims 15 and 16, the claims are stated as composition claims, but claim 15 recites “wherein the pharmaceutical composition is directly administered.” This is construed as an intended use and not given patentable weight. 
Applicant’s arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
With respect to Kisiel, Applicant argues that the amount of heparin is dependent on the amount of BMP-2 in the formulation, but as amended, BMP-2 is excluded from the claims. This is not found to be persuasive. The examiner agrees that BMP-2 is not expressly recited in the claims. However, an acceptable component is “an extracellular matrix factor.” It is known that the extracellular matrix (ECM) is a macromolecular network comprising many components, including growth factors, such as BMP-2. See Theocharis et al (Adv. Drug Deliv. Rev., 2016) at abstract; Section 1, 3rd paragraph; and Section 2.1.2.3.1, 2nd paragraph. The specification has no particular definition of an ECM factor, so the broadest reasonable interpretation said factor is any component associated with or found within the ECM. 
Declarant Huang cites data within the specification purporting to demonstrate a critical range for the concentration of heparin. This is not found to be persuasive because Kisiel expressly teaches a suitable concentration within this range. 

Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0208757) and Kisiel et al (Plos One, 2013) in view of Sigma-Aldrich (Product information for heparin sodium salt from porcine intestinal mucosa, 2015) and Zhang et al (Soft Matter, 2015) and further in view of Young et al (Exp. Opin. Drug Deliv., 2008). 
Huang, Kisiel, Sigma-Aldrich, and Zhang teach as set forth above. The references are silent regarding the inclusion of a particularly recited compound, such as VEGF. 
Young reviews the use of heparin and a heparin-binding growth factors, such as VEGF, in a polymeric system in tissue regeneration. See abstract and Sections 2 and 2.2. The reference reiterates that growth factors, such as VEGF, are useful for the stimulation of angiogenesis. See section 5.2. 
  It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Huang by the addition of heparin with a reasonable expectation of success. Huang had expressly suggested the addition of other bioactive agents, such as growth factors, including VEGF. It would be obvious to further include  heparin to facilitate controlled release of the VEGF. 
Even if Applicant were to argue successfully that the claim excluded BMP-2, it would be obvious to include any of the growth factors suggested by Huang. It is known from Young that it is generally known to use heparin to facilitate controlled release of growth factors, and Kisiel had taught a concentration appropriate for BMP-2, as discussed above. As discussed by Young, heparin has another well-known effect, and that is anticoagulation. See Young at Sections 1.2 and 3. It would be within the scope of the artisan to optimize the concentration of heparin so that it is effective to facilitate controlled release but not enough to cause unwanted anticoagulation.  
As above, it would be within the scope of the artisan to optimize the HA concentration, molecular weight and viscosity based on the teaching of this reference.  

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623